521 N.W.2d 856 (1994)
In re Petition for DISCIPLINARY ACTION AGAINST Mark T. WEEMS, an Attorney at Law of the State of Minnesota.
No. C0-92-2000.
Supreme Court of Minnesota.
September 29, 1994.

ORDER
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Mark T. Weems, while on unsupervised probation, failed to communicate with two named clients and failed to cooperate with the Director in an investigation of transactions and books in his trust account, all in violation of the earlier probation order, see In re Disciplinary Action against Weems, 491 N.W.2d 660 (Minn.1992); and
WHEREAS, the respondent has unconditionally admitted the allegations of the petition, has waived any rights he has pursuant to Rule 14, Rules on Lawyers Professional Responsibility, and has entered into a stipulation with the Director in which they jointly recommend a 2-year extension of his probation with conditions and the payment of $750 in costs and disbursements; and
WHEREAS, this court has independently reviewed the record and agrees that the conduct admitted to by respondent warrants the agreed to disposition,
IT IS HEREBY ORDERED that respondent Mark T. Weems is placed on an additional 2 years' probation subject to the following modification:
a. Respondent shall be supervised by a licensed Minnesota attorney, appointed by the Director to monitor compliance with the terms of this probation. Within two weeks of * * * the date of the Court's order, * * * respondent shall provide to the Director the names of four attorneys *857 who have agreed to be nominated as respondent's supervisor.
b. Respondent shall cooperate fully with the supervisor in his/her efforts to monitor compliance with this probation. Respondent shall contact the supervisor and schedule a minimum of one in-person meeting per calendar quarter. Respondent shall submit to the supervisor an inventory of all active client files by the first day of each month during the probation. With respect to each active file, the inventory shall disclose the client name, type of representation, date opened, most recent activity, next anticipated action, and anticipated closing date. Respondent's supervisor shall file written reports with the Director at least quarterly, or at such more frequent intervals as may reasonably be requested by the Director.
c. Within thirty days after appointment of a supervisor, respondent shall provide to the Director and to the probation supervisor a written plan outlining office procedures designed to ensure that respondent is in compliance with probation requirements. Respondent shall provide progress reports as requested.
The Director is awarded costs and disbursements in the amount of $750.
        BY THE COURT:
        /s/ M. Jeanne Coyne
            M. Jeanne Coyne
            Associate Justice